Citation Nr: 0210944	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  02-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.  He also had service in the U.S. Army Reserve.

A RO rating decision in 1962 denied service connection for 
residuals of a back injury.  The veteran was notified of the 
decision in October 1962 and he did not appeal.

In a May 1998 RO rating decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disability.  The 
veteran was notified of the determination in May 1998 and he 
did not appeal.

In 2000, the veteran submitted an application to reopen the 
claim for service connection for a back disability.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
May 2001 and later RO rating decisions that initially 
determined there was no new and material evidence to reopen 
the claim for service connection for a back disorder, then 
later reopened and denied the claim on the merits.  The Board 
has classified the issue as shown on the first page of the 
decision for the reasons discussed below.


FINDINGS OF FACT

1.  By unappealed RO decision of May 1998, it was determined 
that there was no new and material evidence to reopen the 
claim for service connection for a back disability.

2.  Evidence received subsequent to the May 1998 RO decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's low back condition in service was acute and 
transitory, and resolved without residual disability.

4.  The veteran's back disability, first found many years 
after service, is not related to disease or injury in 
service, including the acute low back condition.


CONCLUSIONS OF LAW

1.  The unappealed May 1998 RO rating decision, determining 
that there was no new and material evidence to reopen the 
claim for service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to Aug. 29, 2001.

3.  A chronic back disability, including lumbar spondylosis 
with degenerative disc disease, was not incurred in or 
aggravated by active service; nor may arthritis of the lumbar 
spine be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for a back disability, and that the requirements 
of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  The RO sent the veteran such a letter in May 2001 and 
offered to assist him in obtaining any relevant evidence.

In this case, the Board finds that there is new and material 
evidence to reopen the claim for service connection for a 
back disability for the reasons discussed below.  The Board 
also finds that it may adjudicate the claim for service 
connection for a back disability without a prior remand of 
the case to the RO for consideration of that issue without 
violating the veteran's due process because the RO reopened 
the claim in a February 2002 supplemental statement of the 
case, but denied service connection on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the record also shows the veteran was provided 
with a medical examination in the processing of the claim for 
service connection for a back disability and that a medical 
opinion has been obtained as to the etiology of his back 
disability.  There is essentially no identified evidence that 
has not been accounted for, and in an August 2001 letter the 
RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for a back 
disability and offered to assist him in obtaining any 
relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of the claim 
for service connection for a back disability.  Bernard, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill any VA duty to assist him 
in the development of the claim for service connection for a 
back disability.  Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from October 1961 to August 
1962.

A private medical report shows that the veteran was 
hospitalized from January to February 1960 for investigation 
and therapy for low back pain following an automobile 
accident in October 1959.  The veteran gave a history of 
immediate onset of moderately severe low back pain at the 
time of the accident and that he continued to have the pain.  
He was originally seen by another orthopedist who treated him 
conservatively.  The diagnosis was chronic lumbosacral 
strain.  It was noted that he had an abnormality of arachnoid 
that was probably a cyst and congenital.

Service medical records show that the veteran underwent a 
medical examination in September 1961 for entry on active 
duty.  A low back condition was not found.  In March 1962, 
the veteran was seen for pain in the left lumbar area and 
right leg.  He gave a history of an old back injury.  No 
significant abnormality was found.  He was recommended for X-
rays and placed on light duty.

Service medical records reveal that X-rays of the veteran's 
lumbar spine in May 1962 were normal.  In June 1962, he was 
seen for back problems.  It was noted that he was obese with 
left herniated nucleus pulposus, spasm, etc, and not in shape 
for physical training.  The examiner noted that he would talk 
to the veteran's commanding officer.  A service document 
shows that the veteran was given a profile that excluded him 
from performing physical training and prolonged marching 
because of a ruptured disc.

Service medical records show that the veteran was examined in 
June 1962 for separation from service.  It was noted that he 
had a bad back in May 1962 that had improved.  The diagnosis 
was sprain of hamstrings with no other evidence of herniated 
nucleus pulposus present.  X-rays of the lumbosacral spine 
were reported as negative.

A statement from the veteran's wife was received in September 
1962.  The statement was to the effect that the veteran had 
injured his back in an automobile accident in 1959, but that 
the condition had improved and he was doing well until active 
service when he began having severe back pain.

A statement was received from the veteran's commanding 
officer in September 1962.  The statement was to the effect 
that the veteran was sent to see a physician in service in 
order to exempt him from physical training because of his 
heavy weight.  It was noted that the doctor gave him a 
profile indicating a slipped disc, but the commanding officer 
reported that he knew of no injury to the veteran's low back 
in service.  

A private medical report dated in September 1962 notes that 
the signatory, a medical doctor, had seen the veteran on many 
occasions in 1960 for complaints of low back pain following 
an automobile accident.  The signatory opined that the 
veteran had fully recovered from that episode and that when 
the veteran was last seen in March 1961 there was no 
disability.

The veteran underwent a VA medical examination in September 
1962.  He gave a history of a back injury in an automobile 
accident in 1959 and later in May 1962 while doing 
calisthenics in service.  He complained of low back pain.  No 
significant abnormality of the back was found.  X-ray of the 
lumbosacral spine showed evidence of pervious opaque study, 
as opaque material was seen in the lower spinal canal.  The 
diagnosis was history of injury to back.

VA and private medical records show that the veteran was 
treated and evaluated for medical problems from 1990 to 2001.  
The more salient medical reports related to the claim for 
service connection for a back disorder are discussed below.

Private medical reports show that the veteran was treated for 
various joint pains due to rheumatoid arthritis from around 
1990.  A report of treatment in January 1997 shows a 
diagnosis of left sciatica.  A report of treatment in April 
1997 shows diagnoses of chronic low back pain that is 
unresponsive to physical therapy and epidural steroids, and 
spinal stenosis.

A private medical report shows that the veteran was examined 
in June 1997.  It was noted that the veteran recently began 
to develop problems with his back and proximal posterior 
thighs.  He reported that standing, walking or riding in a 
car for long periods of time provoked his symptoms.  X-rays 
revealed spondylitic changes mostly at L4-5 and L5-S1.  The 
impression was 6 month history of back and proximal leg pain.  
He was recommended for a CT (computed tomography) scan of the 
lumbar spine, L3-S1.  A medical report dated in July 1997 
noted that the CT scan showed very little stenosis.  He had 
facet arthropathy, particularly on the right side at L5-S1 
and L4-5 that was actually contralateral to his left leg 
symptoms.  

Private medical reports show that the veteran was evaluated 
for back problems on various dates.  In October 2000, he was 
found to have spinal enthesopathy.  In January 2001, he was 
diagnosed as having osteoarthritis of the hip and sacral 
spinal enthesopathy.

Statements from service comrades of the veteran were received 
in 2001.  The statements dated in August 2001 are to the 
effect that the veteran had sustained a back injury in 
service of unknown extent.

A VA medical report dated in August 2001 notes that the 
veteran had complaints of back pain.

A private medical report shows that the veteran was examined 
in October 2001 in order to obtain an opinion as to the 
etiology of his back condition.  X-rays reportedly revealed 
degenerative disc disease at L4-5 and L5-S1, and to a lesser 
extent at L3-4.  Traction spurring was noted.  Facet 
arthropathy was found at L4-5 and L5-S1.  The impression was 
lumbar spondylosis with degenerative disc disease.  The 
examiner noted the veteran's reported back injury in service, 
but had no medical information on that injury.  The examiner 
noted that most of the veteran's symptoms were consistent 
with regular degenerative spinal arthritis and that his 
weight, 275 pounds, and orthopedic abnormalities such as hip 
and knee problems, could have contributed to his spine 
disability.  The examiner was unable to ascribe the veteran's 
back condition to anything other than normal wear and tear of 
aging in a person who otherwise was obese and had typical 
degenerative findings of the lumbar spine.

The veteran testified at a video conference before the 
undersigned in May 2002.  His testimony was to the effect 
that he had sustained a back injury in an automobile accident 
in 1959 that had resolved prior to entry into service.  He 
testified that he fell down doing physical training in 
service and could not get up because of severe back pain, and 
that he has had continuous back problems since his injury to 
the back in service.  He testified to the effect that he 
self-treated himself for many years with aspirin, massages 
from his wife, and a back brace that he had from his 
preservice back injury.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The May 1998 RO rating decision determined that there was no 
new and material evidence to reopen a previously denied claim 
for service connection for a back disability.  The veteran 
was notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed May 1998 RO decision to permit 
reopening of the claim.  38 C.F.R. 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the evidence links 
the claimed disability to an incident of service or shows the 
presence of a continuous back disability since separation 
from service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 2000.

The evidence of record at the time of the May 1998 RO rating 
decision consisted of statements from the veteran and his 
wife to the effect that he had a back condition related to an 
injury in service; statements from his commanding officer in 
service to the effect that the veteran had been exempted from 
physical training in service due to a back condition; and VA, 
private, and service medical records that did not show the 
presence of a chronic acquired back disability until the 
1990's.

The evidence submitted after the May 1998 RO rating decision 
includes testimony from the veteran before the undersigned at 
a video conference in May 2002.  That testimony is to the 
effect that the veteran had continuous back problems since 
separation from service.  This evidence now indicates that 
the veteran has had continuous back problems since separation 
from service and makes it more likely that his claim for 
service connection for a back disability is plausible.  This 
evidence when considered with the other evidence of record in 
May 1998 contributes a more complete picture to the veteran's 
claim and is so significant that it must be considered in 
order to fairly decide the claim for service connection for a 
back disability.  Hodge, 155 F. 3d 1356; Elkins v. West, 12 
Vet. App. 209 (1999).  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disability.

The Board will now consider the veteran's entitlement to 
service connection for a back disability.  The evidence 
reveals that the veteran sustained a back injury in an 
automobile accident in 1959, and that the back condition had 
resolved prior to his entry into service as indicated by the 
report of his medical examination in September 1961 for entry 
on active duty and the private medical report dated in 
September 1962.

Service medical records note that the veteran was seen for 
back problems in 1962 and given a profile that limited his 
physical activities due to ruptured disc associated with 
herniated nucleus pulposus.  At the time of his medical 
examination in June 1962 for separation from service it was 
noted that he had a bad back in May 1962 that had improved.  
At the time of the June 1962 examination the diagnosis was 
sprain of hamstrings with no evidence of herniated nucleus 
pulposus present.  X-rays of the lumbosacral spine were 
reported as negative at that examination.

The post service medical records reveal that the veteran 
underwent a VA medical examination in September 1962 and that 
a back disorder was not found.  The post-service records do 
not demonstrate the presence of a chronic back disability 
until the 1990's and do not link the condition to disease or 
injury in service.  The physician who examined the veteran in 
October 2001 opined that the veteran's back condition, lumbar 
spondylosis with degenerative disc disease, was most likely 
due to normal wear and tear of aging in a person who 
otherwise was obese and had typical degenerative findings of 
the lumbar spine.  There is no competent medical evidence of 
record to refute that opinion or that links the veteran's low 
back disability to an incident of service.

The statements and testimony from the veteran to the effect 
that he has a back condition due to injury in service are not 
competent evidence of a medical link between the current 
disability and service because the record does not show that 
he has the training, experience or education to make medical 
diagnoses, statements or opinions.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's testimony is to the effect that he has had 
continuous problems with his back since separation from 
service that he self-treated himself with aspirin, massages 
from his wife, and a back brace used to treat his preservice 
back condition, but those statements are of slight probative 
value in the absence of any objective clinical findings of 
back problems for many years after service.  The Board finds 
that the clinical findings of record do not demonstrate the 
presence of a chronic back disability until the 1990's and do 
not show the presence of continuous back problems since the 
veteran's separation from service.  38 C.F.R. § 3.303(b).

After consideration of all the evidence, the Board finds that 
the veteran's back condition in service was acute and 
transitory, and resolved without residual disability.  The 
Board finds that the evidence does not demonstrate the 
presence of a chronic back disability until the 1990's and 
does not link the veteran's back disability to a disease or 
injury in service.

The preponderance of the evidence is against the claim, and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a back disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

